DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Oota et al. (US 2020/0140633) is the closest prior art, which teaches an epoxy resin composition, molding material and fiber-reinforced composite, comprising an aliphatic epoxy resin in which a hydroxyl group is bonded to the compound (para. 152).  Oota et al. does not teach the combination of claimed compounds including component (A): an aliphatic epoxy resin having 1 hydroxyl group and 2 or more and 3 or less epoxy groups in a molecule; component (B): an aliphatic epoxy resin having 0 hydroxyl groups and 3 epoxy groups in a molecule; and component (C): a polyisocyanate compound where 0.125 ≤ A/B ≤ 3 and 0.2 ˂ (A + B)/T ≤ 0.8, wherein A is parts by mass of the component (A), B is parts by mass of the component (B), and T is total parts by mass of an epoxy resin in the epoxy resin composition. Further, it is noted that JP 2015-059200 (cited in the search report and translation provided in the IDS) also teaches a similar composition and uses Denacol EX-321 in the examples.  This product is identified in the instant specification as a commercially available product that contains claimed components (A) and (B).  However, in the instant specification, it is disclosed that the concentration and ratio of each component claimed in the epoxy resins has to be measured (published para. 97).  Therefore, using a commercially available product that contains compounds having the structure of claimed component (A) and (B) does not necessarily result in the ratio of A/B claimed without measuring. There is no teaching or suggestion found in the prior art which would lead to a person having ordinary skill in the art arriving at the claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767